DETAILED ACTION
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in reply to applicant communication filed on December 24, 2020. Claims 1-3, 7, 10-12, 17-18, 20-22, 24-26 and 28-33 are pending. Claims 1, 7, 11, 17 and 21 have been amended. Claims 5, 6, 8, 23 and 27 have been cancelled. New claims 28-33 are added. Claims 1, 7, 11 and 17 are independent form are presented for examination.

IDS
2	Applicant’s IDSs filed on 11/27/2020, 02/26/2021, 02/26/2021, 03/15/2021, 03/25/2021 and 05/31/2021 have been fully considered.

Response to Argument
3	Applicant’s arguments filed on December 24, 2020 have been fully considered but they are moot based on new grounds of rejection.

Claim Rejections - 35 USC § 103
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5	Claims 1-3, 7, 10-12, 17-18, 20-22, 24-26 and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (Glass, hereinafter) (U.S. Patent Application Publication No. 2015/0271273 A1) in view of Leppanen et al. (Leppanen, hereinafter) (U.S. Patent Application Publication No. 2008/0281971 A1) further in view of Moromisato et al. (Moromisato, hereinafter) (U.S. Patent Application Publication No. 2014/0157185 A1).
Regarding claim 1, Glass teaches a method, comprising:
([0019] & [0030]; data, and services generated during a communications session with one or more other users);
receiving a first request to join the communication session from a first computing device associated with a user identity ([0036] & [Abstract]; receiving, from a first device associated with a first user, a first request to establish the communications session, Fig. 4 & 5);
communicating the communication data to the first computing device causing the first computing device to display a primary user interface ([0028] & [0005]; functionalities, data and contents of the communication session are provided to the primary user interface of end-user device 102 of a first user), the primary user interface including a rendering of the plurality of streams ([0005] & [0028]; the user interface of the first device may be utilized for the primary interaction for a selected business process, and the user interface of the second device may be utilized for providing a way of interacting with the business process, but with a subset of information or a different set of information than provided by the user interface of the first device);
receiving a second request to join the communication session from a second computing device associated with the user identity ([0038]-[0039] & [0091]-[0093]; at step 512, joining the second device to the communications session with the first device if the first request and the second request are determined to include the common identifier (user identifier, [0038]), Fig. 4 & 5);
in response to receiving the second request from the second computing device to join the communication session with the user identity the first computing device concurrently joined with the communication session ([0037]-[0038] & [0028]; at step 512, joining the second device to the communications session with the first device if the first request and the second request are determined to include the common identifier), selecting at least one stream of the plurality of streams ([0038] & [0040]; At step 514, the method 500 may include transmitting instructions for causing at least a portion of communications associated with the first device to be presented on a user interface of the second device during the communications session); and
communicating the communication data to the second computing device causing the second computing device to display a companion user interface ([0038] & [0040]; At step 514, the method 500 may include transmitting instructions for causing at least a portion of communications associated with the first device to be presented on a user interface of the second device during the communications session), the companion user interface including a rendering of the at least one stream that is selected ([0038] & [0040]; At step 514, the method 500 may include transmitting instructions for causing at least a portion of communications associated with the first device to be presented on a user interface of the second device during the communications session).
But Glass doesn’t explicitly disclose selecting and rendering at least one stream of the plurality of streams based on an activity level of the participant.
However, Leppanen in analogous art, discloses selecting and rendering at least one stream of the plurality of streams based on an activity level of the participant ([0129] & [0070]-[0073]; selecting portion of the stream for other user device(s) based on other user devices availability status (activity level)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Leppanen to the system of 
But Glass in view of Leppanen doesn’t explicitly disclose selecting and rendering based on an activity level of the participant depicted in the at least one stream; and wherein a layout of the companion user interface is different from a layout of the primary user interface.
However, Moromisato in analogous art, discloses selecting and rendering based on an activity level of the participant depicted in the at least one stream ([0034]-[0035] & [Abstract]; Monitoring of the first application by the second application may be accomplished in a variety of ways. For example, the monitoring may include observing and/or tracking actions or events taken or performed in the first application. Data generated by the first application resulting from one or more actions or events occurring in the first application may further be observed or tracked by the second application. Based on the observations by the second application of the events, actions, or generated data in the first application, the second application may generate, obtain, identify, or retrieve additional data. The additional data may be data that is distinct or different from the data generated in the first application and may describe or characterize the events, actions, or generated data in the first application); and 
wherein a layout of the companion user interface is different from a layout of the primary user interface ([0034]-[0035] & [Abstract]; the second application (in the companion window/companion interface) may generate, obtain, identify, or retrieve additional data. The additional data may be data that is distinct or different from the data generated in the first application and may describe or characterize the events, actions, or generated data in the first application).


Regarding claim 2, Glass, Leppanen and Moromisato in combination teaches method of claim 1, but Glass doesn’t disclose the limitations of claim 2.
However, Leppanen further discloses the method of claim 1, wherein the primary user interface comprises a plurality of core communication control elements, the core communication control elements including user interface elements configured to control a state of the first computing device and a state of the communication session ([0071] & [0047]; moderator UI with a control functionality deigned for the moderator includes controlling the participants and the video conference session).
Therefore, the limitations of claim 2 are rejected in the analysis of claim 1, and the claims are rejected on that basis.

Regarding claim 3, Glass further discloses the method of claim 1, wherein the companion user interface comprises a plurality of companion communication control elements, the companion communication control elements including user interface elements configured to provide content sharing functionality, wherein the content sharing functionality enables the second computing device to share at least one of a selected file, a desktop view, or a stream generated by a camera of the second computing device ([0031] & [0032], [0027]; In certain embodiments, the system 100 may enable the first or second user to select a mode that dictates which end-user device 102, 105, 110, 202, 402 should be transmitting, generating, and/or receiving content during a communications session. The mode may be changed at any time during the communications session or otherwise depending on each of the users' needs. In certain embodiments, the mode may be selected via the application 115 and the mode selection may be pushed to any of the devices of the system 100).

As for claim 7, the limitations of claim 7 are similar to the limitations of claim 1 above respectively. Therefore, the limitations of claim 7 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 10, Glass further teaches the method of claim 7, wherein the plurality of streams comprise a plurality of participant stream and a plurality of content ([0030] & [0021]; end-user device 102 may be streaming video content of the first user, while the end-user device 105 streams video content of a problem that the first user wants the second user to view on end-user device 110 during the communications session), wherein the plurality of participant streams comprise a user media data of the communication session and the plurality of content streams comprise content media data of the communication session ([0030] & [0021]; end-user device 102 may be streaming video content of the first user, while the end-user device 105 streams video content of a problem that the first user wants the second user to view on end-user device 110 during the communications session).



Regarding claim 12, Glass, Leppanen and Moromisato in combination teaches the method of claim 11, but Glass doesn’t disclose the limitations of claim 12.
However, Leppanen further discloses receiving a control command for causing a transition of the first computing device and the second computing device ([0144]-[0145]; switching devices); and
in response to receiving the control command,
communicating the communication data to the second computing device for displaying a rendering of the plurality of streams ([0144]-[0145]; For example, a video stream may be transmitted to a display device (e.g., device 606) associated with user X, while an accompanying audio stream may be transmitted simultaneously to an audio device (e.g., device 608) associated with user X, with the determination of the split handled by the AS server 602 based on negotiated parameters, which may be supplied by the user X); and
communicating the sub-portion of the communication data to the first computing device for displaying a rendering of the at least one stream ([0144]-[0145]; For example, a video stream may be transmitted to a display device (e.g., device 606) associated with user X, while an accompanying audio stream may be transmitted simultaneously to an audio device (e.g., device 608) associated with user X, with the determination of the split handled by the AS server 602 based on negotiated parameters, which may be supplied by the user X).



Regarding claim 18, Glass further teaches the system of claim 17, wherein the plurality of streams comprise at least one participant stream ([0092]-[0093]; audio/video/chat stream) and at least one content stream ([0092]-[0093]; content sharing), wherein the computer-executable instructions further cause the one or more processing units to communicate the at least one participant stream and the at least one content stream to the first computing device ([0028] & [0005]; the secondary user interface of the end-user device 105 may include a subset of the functionality, information, and/or content that would be provided on the primary user interface); and
communicating the at least one content stream to the second computing device ([0028] & [0005]; the secondary user interface of the end-user device 105 may include a subset of the functionality, information, and/or content that would be provided on the primary user interface).

Regarding claim 20, Glass, Leppanen and Moromisato in combination teaches the system of claim 17, but Glass doesn’t disclose the limitations of claim 20.
However, Leppanen further discloses receiving a control command for causing a transition of the first computing device and the second computing device ([0144]-[0145]; switching devices); and
in response to receiving the control command,
([0144]-[0145]; For example, a video stream may be transmitted to a display device (e.g., device 606) associated with user X, while an accompanying audio stream may be transmitted simultaneously to an audio device (e.g., device 608) associated with user X, with the determination of the split handled by the AS server 602 based on negotiated parameters, which may be supplied by the user X).; and
communicate the communication data to the first computing device causing a rendering of the at least one stream ([0144]-[0145]; For example, a video stream may be transmitted to a display device (e.g., device 606) associated with user X, while an accompanying audio stream may be transmitted simultaneously to an audio device (e.g., device 608) associated with user X, with the determination of the split handled by the AS server 602 based on negotiated parameters, which may be supplied by the user X). Therefore, the limitations of claim 20 are rejected in the analysis of claim 17, and the claims are rejected on that basis.

Regarding claim 21, Glass further discloses wherein the at least one stream that is selected based on the activity level is displayed on the second computing device, and wherein the least one stream that is selected based on the activity level is displayed concurrently with the rendering of the plurality of streams on the first computing device ([0028] & [0031]-[0032]; When the end-user device 102 and the end-user device 105 are joined to the same communications session, communications, such as unified communications, that are presented on the user interface of the end-user device 102 may also be displayed simultaneously on the user interface of the end-user device 105. In this way, the end-user device 105 may serve as a second screen/side car for the end-user device 102 during the communications session. The system 100 may enable the first user to control the communications session via the end-user device 102, the end-user device 105, or a combination thereof).

Regarding claim 22, Glass further discloses wherein the at least one stream that is selected based on the activity level brings focus to content of the at least one stream on the second computing device while the rendering of the plurality of streams is concurrently displayed on the first computing device ([0027]-[0028] & [0031]-[0032]; In certain embodiments, the system 100 may enable the first or second user to select a mode that dictates which end-user device 102, 105, 110, 202, 402 should be transmitting, generating, and/or receiving content during a communications session. The mode may be changed at any time during the communications session or otherwise depending on each of the users' needs).

Regarding claim 24, Glass further discloses method of claim 1, Glass further teaches wherein the activity level is based on the participant depicted in the at least one stream performing a predetermined action ([0028]; selection based on user’s particular action).

Regarding claim 25, Glass further discloses method of claim 1, Glass further teaches wherein the activity level is based on the participant depicted in the at least one stream joining the communication session ([0006]; the first and second devices may include a shared view of the user's current state with regard to activities performed during the communications session, and may indicate what communications sessions exist based on the identity of the user utilizing the devices).

([0040]; The telemetry data may be provided to each of the users participating in the communications session, and may be utilized to inform recipient users of a particular stream provided by a transmitting user with contextual information associated with the stream provided by the transmitting user and/or information associated with an end-user device 102, 105, 110, 202, 402 that the transmitting user is using).

Regarding claim 28, Glass, Leppanen and Moromisato in combination teaches method of claim 1, but Glass doesn’t disclose the limitations of claim 28.
However, Moromisato in analogous art, discloses the method of claim 1, wherein the activity level is based on at least one of a motion of the participant depicted in the at least one stream or a facial expression of the participant depicted in the at least one stream ([0034]-[0035] & [Abstract]; Data generated by the first application resulting from one or more actions or events occurring in the first application (i.e. first application user action(s)) may further be observed or tracked by the second application. Based on the observations by the second application of the events, actions, or generated data in the first application, the second application may generate, obtain, identify, or retrieve additional data. The additional data may be data that is distinct or different from the data generated in the first application and may describe or characterize the events, actions, or generated data in the first application).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Moromisato to the system 

Regarding claim 29, Glass, Leppanen and Moromisato in combination teaches method of claim 1, but Glass doesn’t disclose the limitations of claim 29.
However, Moromisato in analogous art, discloses the method of claim 1, wherein the second computing device transitions from the primary user interface to the companion user interface in response to determining that the first computing device and the second computing device are in the communication session using the same user identity ([0076] & [0068]; a user may have multiple devices that can be used as host and companion devices with user identifier information displayed on them).
Therefore, the limitations of claim 29 are rejected in the analysis of claim 1, and the claims are rejected on that basis.

Regarding claims 30, 31, 32 and 33, Glass, Leppanen and Moromisato in combination teaches method of claim 1, but Glass doesn’t disclose the limitations of claims 30, 31, 32 and 33.
However, Moromisato further discloses the method of claim 1, wherein the layout of the companion user interface is different from the layout of the primary user interface in response to determining that the first computing device and the second computing device are in the communication session using the same user identity ([0034]-[0035] & [Abstract]; the second application (in the companion window/companion interface) may generate, obtain, identify, or retrieve additional data. The additional data may be data that is distinct or different from the data generated in the first application and may describe or characterize the events, actions, or generated data in the first application).
Therefore, the limitations of claims 30, 31, 32 and 33 are rejected in the analysis of claim 1, and the claims are rejected on that basis.

Conclusion
6	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
8	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M. H./
Melaku Habtemariam
Examiner, Art Unit 2447
5/16/21


/SURAJ M JOSHI/Primary Examiner, Art Unit 2447